Citation Nr: 0810396	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fibromyalgia syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's 
request to reopen his claim for entitlement to service 
connection for fibromyalgia syndrome.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As part of correspondence received by the Board on March 3, 
2008, the veteran requested that he be afforded a 
"videoconference hearing" to be conducted by a Veteran Law 
Judge at the RO.  In light of the March 2008 request, the 
Board will remand the case to afford the veteran his 
requested Board videoconference hearing.  38 C.F.R. 
§§ 20.700(a),(e), 20.703, 20.1304(a) (2007).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Board Videoconference Hearing.  He and 
his representative should be notified of 
the date and time of the hearing.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

